Fourth Court of Appeals
                                         San Antonio, Texas

                                    MEMORANDUM OPINION

                                             No. 04-14-00216-CV

                IN RE BRANCH/MCGOWEN VENTURES LLP a/k/a BMV Retail;
                           Ester Branch and Theldon R. Branch, III

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: April 23, 2014

PETITION FOR WRIT OF MANDAMUS DENIED

           The court has considered relators’ petition for writ of mandamus and motion for stay. The

court is of the opinion that relief should be denied. TEX. R. APP. P. 52.8(a). Accordingly, relators’

petition for writ of mandamus and motion for stay are denied. Relators shall pay all costs incurred

in this proceeding.

                                                         PER CURIAM




1
 This proceeding arises out of Cause No. 2011CVF000180 D2, styled HK2 IAH LLC d/b/a HK Style and HK Global
Trading Ltd. v. Branch/McGowen Ventures, LLP a/k/a BMV Retail, et al., pending in the 111th Judicial District Court,
Webb County, Texas, the Honorable Monica Z. Notzon presiding.